      Case 4:12-cr-00503 Document 187 Filed in TXSD on 11/14/18 Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 14, 2018
                    IN THE UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
                                            §
VS.                                         §   CRIMINAL NO. H-12-503
                                            §
                                            §
                                            §
JASON DANIEL GANDY                          §


                                       ORDER

       The government filed an unopposed motion for continuance of the sentencing hearing,

(Docket Entry No. 186). The motion for continuance is GRANTED. The sentencing hearing

is reset to December 18, 2018 at 10:00 a.m. Objections to the presentence report are due by

December 3, 2018.

             SIGNED on November 14, 2018, at Houston, Texas.

                                           ______________________________________
                                                      Lee H. Rosenthal
                                                Chief United States District Judge
